DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
Applicant's amendments filed 8/30/2022 have been entered. Claims 1-27, 30, 34, 40, 42, 56, and 59 are canceled. Claims 28, 29, 31-33, 35-39, 41, 43-48, 55, 57, 58, 60, and 61 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 60 and 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	These are new matter rejections. See MPEP § 2163.06 through § 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
	In this case, claims 60 and 61 appear to lack original support. The new claims added with the reply dated 6/13/2022 do not appear to be original claim amendments, and Applicant has not particularly pointed out the support for the new claims. A description of individual elements in the specification does not necessarily lead to adequate description of their combination. See Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007) and M.P.E.P. § 2163(II)(A). In this case, the combination of elements in each claim are not found in the specification.
	Regarding claim 60, the reconcentrated sperm concentration range (p6 of the specification) is not taught in combination with an extender composition that is the same as initial extender of claim 28. 
	Regarding claim 61, a generic concentration of reconcentrated sperm does not appear to have original support. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. In this case, the reconcentrated sperm concentrations are only disclosed at p6 of the specification as 900-2400, 1400-2100, or 1700-2100 million sperm per ml, and there does not appear to be any disclosure of any other reconcentrated sperm concentrations or any possible structure-function correlation across a representative number of reconcentrated sperm concentrations that might otherwise provide original support for generic claim 61.
	Applicant must either specifically point out the original descriptive support for the full scope of claims 59-61 to obviate the new matter rejection necessitated by the instant addition of these claims, or cancel claims 59-61 in the next reply to remove the new matter as set forth above. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 28, 31, 33, 35-39, 41, 43-48, 55, 57, 58, 60, and 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durack et al (2009, US 2009/0176271; provided in IDS submitted on July 9th, 2013) in view of Garner et al. (Journal of Andrology (1997), 18(3), p324-331).
Durack teaches a method of animal sperm sorting such as sorting bovine sperm by flow cytometry (¶0760-0761), the method comprising adjusting the concentration of a sperm sample with an TCA #2 extender composition comprising 10 mM pyruvate (a known species of antioxidant, see ¶2175-2176) at a ratio of 1:1 and a pH of 7.35, centrifuged the extended sperm sample and removing the supernatant such that extended sperm concentration reaches a predetermined concentration of 150 x 106 sperm/ml and then adding DNA dye suspended as a 10 mM stock solution such as to achieve a final concentration of 150 µM (Hoechst 33342) followed by a quenching dye (FD&C #40) thus yielding a staining buffer, then sorting said stained X and Y chromosome-bearing sperm based on relative DNA content in a volume suitable for sorting with a flow cytometer (¶1180-1186), reading on the extending, forming, staining, and determining steps of claim 28, reading in part on the 900-2400 million sperm per ml, and reading on claims 31 and 33-37, and 57, and reading in-part on claim 60. Durack teaches that the sorted sperm was viable based upon similar motility and progressive motility percentages as compared to unsorted sperm either before or after thawing (¶1183-1186; Fig. 126-128; also ¶0014), reading on the viable sperm of claim 28. Durack teaches a step further comprising freezing the sorted sperm, and wherein the pH of the sperm sample is maintained at a predetermined level of about 7.35 (i.e. the initial pH value) (¶1183), reading on claims 38 and 39. Durack teaches that TCA buffers comprise TRIS and citrate (Table 1), reading on claims 43, 46, and 48. Durack teaches several other exemplary extender compositions comprising sodium citrate, HEPES, or TEST at pH of about 7.2 (e.g. 7.35) (Table 1 and ¶0765), further reading on claims 28, 43, 46, 48. Durack further teaches the addition of egg yolk at a concentration preferably of about 1-10% as a protein source to enhance sperm viability (¶0768, ¶1044), reading on claims 44 and 45. Durack further teaches addition of generic antioxidants to any extenders (¶1127), reading on claim 47. Durack teaches diluting the sperm to 50 million per ml, as a suitable concentration for freezing (¶1184-1185), reading on claim 58. Durack teaches that prior to staining sperm cells to be sorted, if utilizing cryopreserved sperm than said cryopreserved sperm should be thawed at temperatures above the glass transition temperature of sperm, 17 °C, or about 17-40 °C (¶0775), reading in-part on claim 59. Durack teaches that room temperature is typically 22-24 °C (¶1105), reading in-part on claim 59.
Regarding claim 28, claim 60,  and that embodiment of generic claim 61, Durack does not teach a reconcentrated sperm sample having a concentration between 900-2400 million sperm per ml. Regarding claim 28, Durack does not teach the initial extender and staining buffer being different compositions. Regarding claim 55, Durack does not teach centrifuging the reconcentrated sperm sample. Regarding claim 60, Durack does not teach reconcentrating the sperm in the same extender as the initial extender.
Garner teaches that the mean percentage of living bull spermatozoa decreases linearly with decreasing sperm concentration in methods of flow cytometric sorting of sperm (Abstract), reading on claims 28 and 61.
Regarding claims 28, 55, and 61, a person of ordinary skill in the art would have had a reasonable expectation of success in reconcentrating the sperm sample of Durack prior to the subsequent staining methods of Durack in view of Garner. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Durack and Garner are both directed towards methods of obtaining bovine sperm and flow cytometric sorting of the obtained sperm.  The skilled artisan would have been motivated to do so because Garner teaches that the mean percentage of living bull spermatozoa decreases linearly with decreasing sperm concentration in methods of flow cytometric sorting of sperm, and so increasing the sperm concentration would predictably enhance Durack’s methods by enhancing or retaining during the flow cytometric sorting methods of Durack. Even if a concentration of 900-2400 million sperm per ml is not expressly taught in either reference, differences in concentration or temperature generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and M.P.E.P. § 2144.05(II). At this this time, there is no evidence of record of the criticality of 900-2400 million sperm per ml as an intermediate concentration prior to the diluting step in the claimed methods, and Garner provides a clear technical reason to up-concentrate and optimize sperm concentrations in Durack’s flow cytometric sperm sorting methods such as to retain the sperm health through the sorting process.
Regarding claim 28, a person of ordinary skill in the art would have had a reasonable expectation of success in substituting TCA #2 extender composition for the other extender compositions taught by Durack as they are all explicitly taught as being useful for THE SAME PURPOSE. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Regarding claims 44 and 45, it would have been obvious before the invention was made to add the 1-10% egg yolk of Durack to the initial extender composition of Durack. A person of ordinary skill in the art would have had a reasonable expectation of success in and would have been motivated to do so because Durack teaches that egg yolk would enhance sperm viability and so predictably improve Durack’s methods.
Regarding claim 59, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In this case, Durack teaches a temperature range within the claimed range that would be advantageous to thaw cryopreserved sperm prior to the additional methods of sperm sorting also taught by Durack, and particularly identifies temperatures greater than 17 °C as desirable as being above the glass transition sperm. Therefore and absent any showing to the contrary, the claimed temperature range must be held prima facie obvious. 
Regarding claim 60, it would have been obvious before the invention was made to further reconcentrate the sperm of Durack to a higher concentration utilizing the same extender composition as the initial extender composition of Durack. A person of ordinary skill in the art would have had a reasonable expectation of success in because Durack teaches extender compositions in methods of sperm sorting, and teaches TCA #2 as an exemplary sperm extender composition. The skilled artisan would have been motivated to do so because the extender composition would predictably serve the same purpose when added to sperm compositions (i.e. to preserve in-part the fertilizing ability of the sperm) independent of the concentration of the sperm.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Claim 29 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durack and Garner as applied to claim 28 above, and further in view of in view of Seidel et al. (2002, Reproduction, v124, p733-743; provided in IDS submitted on July 9th, 2013) and Lardy et al. (1943, American Journal of Physiology, v135(8), p741-746), and as evidenced by Johnsi et al. (2010, J. Solution Chem, v39, p1520-1530).
The teachings of Durack and Garner are relied upon as stated above. 
Regarding claim 29, Durack and Garner do not teach a staining buffer comprising modified TALP with a pH of about 7.4. Regarding claim 32, Durack and Garner do not teach a quenching dye consisting of yellow food dye NO. 6, having the systemic name: Disodium 6-hydroxy-5-[(E)-(4-sulfonatophenyl)diazenyl]-2-naphthalenesulfonate, and the following structure:

    PNG
    media_image1.png
    90
    200
    media_image1.png
    Greyscale

Yellow Food Dye No. 6 (Chemspider ID: 11431290)
(Image taken from http://wwww.chemspider.com)

Seidel teaches methods of sexing sperm via flow cytometry and cell sorting, wherein dead or moribund cells in the population of spermatozoa stained with Hoechst 33342 in TALP buffer can be identified by food dyes, and the mechanism of action is to quench the H33342 fluorescence of spermatozoa that have damaged membranes so that they can be removed during the sorting process by dead-cell gating (p.734 col right – last paragraph, p.735 col left). Seidel teaches FD&C (red) 40 as an exemplary quencher, also known as Allura Red AC, having the systemic name disodium 6-hydroxy-5-((2-methoxy-5-methyl-4-sulfophenyl)azo)-2-naphthalenesulfonate, and the following structure:


    PNG
    media_image2.png
    200
    200
    media_image2.png
    Greyscale
FD&C Red 40 (Chemspider ID: 11588224) 
(Image taken from http://wwww.chemspider.com)



Lardy teaches that different species of spermatozoa have an optimal pH of about 6.6-7.5 with respect to sperm motility and oxygen respiration (p742-743, subheading "Results" up to Table 1), reading on claim 29.
Johnsi teaches that Sunset Yellow (FD&C yellow 6, see identical structure in Scheme 2) is an azo dye that is useful for quenching the fluorescence of [Ru(bpy)3]2+  (also known as Tris(bipyridine)ruthenium(II)) (Abstract). The teachings of Johnsi are included solely to demonstrate that FD&C yellow 6 was known in the prior art as a fluorescent quencher. 
Regarding claim 29, a person of ordinary skill in the art would have had a reasonable expectation of success in substituting the modified TALP of Seidel for the DNA staining buffers of Durack in Durack's method of sorting sperm. A person of ordinary skill in the art would have had a reasonable expectation of success in making the substitution because Seidel teaches that modified TALP is a useful buffer the DNA staining step in methods of sperm sorting. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Regarding claim 29, Seidel is silent regarding the pH of the buffer. The extender composition taught by Durack having a pH of 7.3 would be considered close enough that a person skilled in the art would expect the compositions to have the same properties. See M.P.E.P. § 2144.05 and Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). In the instant case, Lardy teaches that different species of mammalian spermatozoa have an optimal pH within the range of 6.6-7.25, and so the claimed pH of about 7.4 must be held prima facie obvious over the range of Lardy unless Applicant can establish the criticality of a difference of 0.1 pH unit.
Regarding claim 32, it would have been obvious at the time the invention was made to substitute yellow food dye No. 6 for the FD&C red 40 of Durack in Durack’s method of sperm sorting.  A person of ordinary skill in the art would have had a reasonable expectation of success in making the substitution because Johnsi teaches that yellow food dye No. 6 is a known fluorescent quencher, and because Seidel teaches that food dyes, particularly FD&C red 40, is a useful fluorescent quencher in methods of sperm sorting to reduce residual fluorescence of dead cells. Therefore, the teachings of Seidel would point a person of ordinary skill in the art to the subset of generic food dyes having a core naphthol-azo-phenyl structure. One would have been motivated to make the substitution because the similarities between FD&C red 40 and FD&C yellow 6 with respect to the core naphthol-azo-phenyl structure and pendant sulfate groups suggest that FD&C yellow 6 would also be useful in quenching the emission spectra of the Hoechst 333342 DNA-binding dye. Note that in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court determined that motivation to combine prior art references need not be explicitly stated in the cited prior art; rather, the Court reiterated the standard set forth in Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966), which required determining the scope of the prior art, ascertaining differences between the prior art and the instant claims; and resolving the level of ordinary skill in the pertinent art to determine the obviousness or nonobviousness of the claimed invention.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Response to Arguments
Applicant’s arguments on page 6 the reply have been fully considered, but not found persuasive of error. 

Conclusion
No claims are allowed. No claims are free of the art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653